internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp - plr-103033-00 date date number release date p sec_1 sec_2 sec_3 distributing controlled newco sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 f1 f2 f3 f4 f5 f6 f7 f8 f9 f10 f11 f12 f13 plr-103033-00 f14 a b c d e f g h i j k l m financial advisors business a business b business b1 business b2 business c country y this letter responds to your date request for rulings on the federal_income_tax consequences of a proposed transaction the facts submitted in this request and later correspondence are summarized below the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded p is the common parent of a consolidated_group of domestic and foreign subsidiaries that engage in business a business b including business b1 and business b2 and business c the p group p owns all of sec_1 sec_2 and sec_3 a percent of f1 b percent of f2 and c percent of f3 all f subsidiaries in this summary of facts are foreign entities plr-103033-00 sec_1 owns all the stock of newco f4 and f5 d percent of distributing a country y corporation e percent of controlled a country y corporation f percent of f6 g percent of f7 and h percent of f8 the remaining stock of distributing and controlled less than one percent is owned by p and sec_3 f4 owns i percent of f9 and is disregarded as an entity separate from sec_1 for federal tax purposes distributing owns j percent of f13 sec_2 owns all the stock of sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 and f10 k percent of f11 l percent of f12 and m percent of f14 distributing directly conducts business b2 and business c we have received financial information indicating that each of these businesses has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business b1 operates as a division within the p group and is not considered a core business by p management consequently business b1 management must obtain approval from p management including financing authority before pursuing its own business opportunities ordinarily this approval is not given unless the business b1 suggestion also will benefit business c therefore to allow business b1 management greater freedom to address the business b1 needs it is proposed that the assets of this business and related business b2 be aggregated in a separate corporation newco and that stock of newco be sold to the public this will provide business b1 with needed growth capital and although newco will continue as a member of the p group will limit p’s ability to interfere in decision-making by imposing on p a fiduciary obligation to the minority public shareholders of newco in detailed and reasoned letters the financial advisors of p have concluded that this offering would yield a significantly greater return if among other reasons the business b1 and business b2 assets were combined in a domestic_corporation owned by p rather than a foreign_corporation owned by foreign distributing proposed transaction the proposed transaction will consist of the following steps i sec_1 will transfer the stock of f5 f6 f7 and f8 business b1 ventures to newco ii sec_1 and sec_2 will merge into p this will give p percent each of distributing and controlled and sec_3 percent iii f4 will transfer the stock of f9 a business b1 venture to newco iv distributing will transfer all of its assets and liabilities including business c the wanted assets to controlled except for the assets and liabilities that relate to distributing’s business b2 and the j percent interest in f13 a business b1 venture the plr-103033-00 separation v p will contribute to newco a the stock of distributing which will then hold only the f13 stock and the business b2 assets b the stock of sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 f1 f2 f3 f10 f11 f12 and f14 all business b1 ventures and c its other business b1 assets including all related personnel vi newco will sell up to percent of its stock in an initial_public_offering leaving p with percent or more of the newco stock vii there is a reasonable likelihood that p will distribute the stock of newco to its shareholders within_12_months the rulings given below do not require this distribution however representations p has submitted the following representations concerning the separation as recast below in ruling a no part of the consideration distributed by distributing in the distribution as defined below in ruling is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing for business b2 and business c represents the corporation’s present operation of each business and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted c immediately after the distribution the gross assets of business b2 as directly conducted by distributing will have a fair_market_value equal to at least five percent of the total fair_market_value of all the gross assets of distributing including the stock of its subsidiaries d immediately after the distribution the gross assets of business c as directly conducted by controlled will have a fair_market_value equal to at least five percent of the total fair_market_value of all the gross assets of controlled including the stock of its subsidiaries e following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees f except as part of the proposed transaction described above there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either plr-103033-00 distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h the distribution is not part of a plan or series of related transactions within the meaning of sec_355 of the internal_revenue_code pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled entitled to vote or percent or more of the total value of shares of distributing or controlled i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed as determined under sec_357 by controlled k the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred l no intercorporate debt will exist between distributing and controlled at the time of or after the distribution m payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n distributing controlled and p are not investment companies as defined in sec_368 and iv o in connection with the various domestic and foreign restructuring transactions contemplated in the ruling_request none of p sec_1 sec_2 or their domestic subsidiaries will transfer property directly or indirectly to a foreign_corporation in an exchange described in sec_367 p in connection with the various domestic and foreign restructuring transactions contemplated in the ruling_request none of p sec_1 sec_2 or their domestic subsidiaries will transfer directly or indirectly any intangible_property to a foreign plr-103033-00 corporation in an exchange described in sec_367 q in connection with the various domestic and foreign restructuring transactions contemplated in the ruling_request none of p sec_1 sec_2 or their domestic subsidiaries will transfer property to a foreign_partnership which would be subject_to the reporting requirements of sec_6038 r distributing and controlled each will be a controlled_foreign_corporation cfc within the meaning of sec_957 before and immediately after the separation s p has elected to treat f4 as an entity that is disregarded as a separate_entity for u s tax purposes accordingly f4 will not be a cfc before or immediately after f4 transfers f9 to p f9 does not have more than percent u s ownership and will not be a cfc before or immediately after such transfer t f5 will be a cfc before and immediately after sec_1 transfers its stock to newco f6 and f7 do not have more than percent u s ownership and are not cfcs u sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 and sec_12 are u s entities f1 f2 f3 f11 f12 and f14 do not have more than percent u s ownership and are not cfcs f8 and f10 will be cfcs before and immediately after p transfers their stock to newco v in connection with the proposed transaction it is not contemplated that any of the entities will license any property rights to another entity involved in the various transactions w none of p sec_1 sec_2 or newco has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the five-year period ending on the date of the proposed transaction and none of them will be a usrphc immediately thereafter x none of distributing controlled f1 f2 f3 f4 f5 f6 f7 f8 f9 f10 f11 f12 or f14 is a passive_foreign_investment_company as defined in sec_1297 y the notice requirements of sec_1_367_b_-1 of the income_tax regulations will be met with regard to the proposed transaction z there are no dual resident corporations involved in the proposed transaction based solely on the information submitted and the representations set forth rulings plr-103033-00 above we rule as follows for federal_income_tax purposes the transaction described above in step iv the separation will be treated as if distributing had i formed controlled ii transferred the wanted assets to controlled in exchange for percent of the controlled stock and the assumption by controlled of related liabilities the contribution and iii distributed the controlled stock to p the distribution see revrul_77_191 c b the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each wanted asset received by controlled will equal the basis of that wanted asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each wanted asset received by controlled from distributing will include the period during which that wanted asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of p on its receipt of the controlled stock in the distribution sec_355 the holding_period of the controlled stock received by p will include the holding_period of the distributing stock on which the distribution is made provided p holds the distributing stock as a capital_asset on the date of the distribution sec_1223 p will recognize no gain loss or deemed_dividend as a result of the contribution or the distribution sec_1_367_b_-5 the earnings_and_profits of distributing to the extent attributable to the distributing stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were plr-103033-00 accumulated in taxable years beginning after date during the period p held the distributing stock or was considered as holding it by reason of the application of sec_1223 while distributing was a controlled_foreign_corporation will be attributable to such stock held by newco sec_1_1248-1 the transfer of wanted assets by distributing to controlled in exchange for controlled stock is a reorganization to which sec_1_367_b_-4 applies the transfer of controlled stock to p is a distribution to which sec_1 b - a and c apply the earnings_and_profits of the foreign_subsidiary corporations to the extent attributable to their stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years beginning after date during the period p or sec_1 held their stock or was considered as holding it by reason of the application of sec_1223 while the foreign subsidiaries were cfcs will be attributable to such stock held by newco sec_1_1248-1 caveats we express no opinion about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered in the above rulings in particular no opinion is expressed regarding a the transfers described above in steps i and iii b the mergers described above in step ii c the treatment of sec_3 in the separation d the contributions described above in step v e whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed on the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code f the federal_income_tax consequences of the various foreign restructuring transactions described above other than the separation in particular no opinion is plr-103033-00 expressed about the application sec_1248 to any foreign restructuring transaction temporary or final regulations relating to one or more of the issues addressed in this ruling including regulations under sec_358 and sec_1297 have yet to be adopted therefore this ruling letter may be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions reached herein see dollar_figure of revproc_2000_1 2000_1_irb_4 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances procedural statements this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
